Citation Nr: 0626993	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-23 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable evaluation for a service-
connected bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1953 to 
March 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

At his hearing in June 2006, the veteran raised an informal 
service connection claim for loss of balance.  The matter is 
referred to the RO for appropriate action.  

After the June 2004 statement of the case, the veteran 
submitted additional pertinent evidence to support his 
appeal.  Since the veteran explicitly waived his procedural 
right to have that evidence initially considered by the RO, 
that evidence has been considered by the Board in deciding 
this appeal.  38 C.F.R. § 20.1304 (2005).  


FINDING OF FACT

The results of the veteran's August 2002 controlled speech 
discrimination test were 96% for the right ear and 96% for 
the left ear and the average of his scores on his puretone 
audiometer test for 1,000, 2,000, 3,000, and 4,000 Hertz was 
28 for the right ear and 44 for the left ear.  


CONCLUSION OF LAW

The criteria have not been met for a compensable evaluation 
for a bilateral hearing loss disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85 and 
Diagnostic Code 6100 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1973, the veteran was granted service connection for a 
bilateral hearing loss disability and was assigned a 
noncompensable (that is, 0 percent) disability rating.  In 
October 2001, the veteran sought a compensable rating, which 
was denied.  The veteran now appeals.  

A disability rating for hearing impairment (Diagnostic Code 
6100) is determined by applying objective data from audiology 
tests to ratings tables published in the regulations.  
Pursuant to 38 C.F.R. § 4.85, the results from a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test for each ear are applied against the 
prescribed tables to determine the correct hearing impairment 
disability rating.  See 38 U.S.C.A. § 1155 (authorizing the 
Secretary to create schedules for disability ratings based on 
the average impairments of earning capacity); 38 C.F.R. § 
4.85(a) (establishing which tests are required for hearing 
impairment examinations).  

The veteran was given a VA audiology examination in August 
2002.  Speech audiometry revealed speech recognition ability 
of 96 percent in the right ear and 96 percent in the left 
ear. The results of the puretone audiometry test (in 
decibels) are as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
15
10
30
55
LEFT
15
25
65
70

The average puretone threshold is 28 in the right ear and 44 
in the left ear.  

Using Table VI of 38 C.F.R. § 4.85, with respect to the 
veteran's right ear, the score for his speech discrimination 
test (96%) and the average score for his audiometric test 
(28) intersect to yield the hearing acuity "numeric 
designation" of Roman numeral I.  Similarly, the test scores 
for his left ear (speech discrimination of 96% and average 
audiometric score of 44) intersect to yield a hearing acuity 
"numeric designation" of Roman numeral I.  Those Roman 
numerals are then applied to Table VII in 38 C.F.R. § 4.85, 
which sets forth the percentage evaluation for hearing 
impairment under Diagnostic Code 6100.  Using Roman numeral I 
for both ears, the result yields a noncompensable, or 
0 percent, disability rating.  The test results did not meet 
the criteria for alternative evaluation based on exceptional 
patterns of hearing impairment found at 38 C.F.R. § 4.86.

The veteran sought treatment at the VA audio clinic and 
submitted as evidence the results of hearing tests performed 
in June 2004 and May 2006 during those treatment visits.  The 
numbers reported as the results of those tests are higher 
numbers than those reported as the results of the C&P 
examination.  The veteran points to the difference in the 
results and, understandably, argues that the audiologist must 
have done the C&P test incorrectly.  

But tests given for treatment purposes are conducted 
differently than the tests given to evaluate the severity of 
hearing loss for compensation purposes.  The test results 
that the veteran submitted show that "air and bone 
conduction" tests were given at his treatment visits.  The 
test given at the C&P examination was a "puretone" 
audiometry test.  Although the results of the two kinds of 
tests are reported in the same format and look very similar, 
they are different tests.  And the regulations governing 
disability compensation require VA to use "puretone" 
audiometry test results in evaluating disability ratings.  
Thus, the C&P audio examination results were used to evaluate 
the veteran's hearing disability for compensation purposes.     

The veteran also argues that because he has been experiencing 
greater difficulty in his hearing, he must be entitled to a 
compensable rating.  Although the treatment notes indicate 
that his hearing has declined, his impairment has not reached 
the level that warrants a compensable rating.  Indeed, even 
if the results from his air and bone conduction tests at his 
treatment visits were applied to the schedular criteria, the 
veteran would not qualify for a compensable rating.  

The benefit-of-the-doubt doctrine of 38 U.S.C.A. § 5107(b) is 
not applicable here because reasonable doubt does not exist 
concerning the objective data of the hearing tests.  When the 
data from the required hearing tests is applied against the 
criteria in the rating schedule, the resulting disability 
rating is incontrovertible. 

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's August 2002 letter describing the evidence needed to 
support the veteran's claim was timely mailed well before the 
December 2002 rating decision.  It generally described the 
information that VA would need if the veteran wanted the RO 
to obtain information on his behalf and provided an address 
to which that information, or the evidence itself, could be 
sent.  It did not notify the veteran of the evidence 
necessary to substantiate an increased rating claim, identify 
what evidence VA was collecting, or specifically ask the 
veteran to submit any evidence in his possession that 
pertains to the claim.  The veteran was notified in 
April 2006 of 
what evidence was needed with respect to the disability 
rating criteria and the effective date for increased 
evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (since the degree of disability and effective date of 
the disability are part of a claim for service connection, VA 
has a duty to notify claimants of the evidence needed to 
prove those parts of the claim).  

Notwithstanding VA's failure to meet all of the notice 
requirements of 38 C.F.R. § 3.159(b), the Board finds no 
basis to remand this appeal to the RO for additional 
development.  Neither the veteran nor his representative has 
challenged any notice issues on appeal.  Even without proper 
notice, the veteran provided to the RO the kind of evidence 
required to substantiate his claim, that is, results from his 
most recent audiology tests.  His claim was denied not 
because he failed to submit evidence, but because the test 
results in the record show that his hearing is not at a level 
that warrants disability compensation.  Regardless of the 
notice given to him, the objective data contained in his test 
results preclude a compensation award.  

Further amended notice to the veteran would not provide a 
basis to grant his claim.  Thus, the failure to provide 
notice to this veteran is non-prejudicial, harmless error. 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993); see also 
38 C.F.R. § 20.1102 (an error in a Board's decision that does 
not affect the merits of the issue or substantive rights of 
the appellant will be considered harmless and not a basis for 
vacating or reversing a decision).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his service medical records and medical treatment 
records from VA facilities, by providing him with an 
opportunity to present sworn testimony before a member of 
this Board, and by giving him an audiology examination.   


ORDER

A compensable evaluation for a service-connected bilateral 
hearing loss disability is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


